Citation Nr: 0738567	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-38 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
2005, along with a request for a hearing before a Decision 
Review Officer (DRO).  

An August 2006 informal conference report associated with the 
claims file reflects a summary of a discussion between a DRO 
and the veteran's representative after a stressor was 
verified and the veteran underwent a VA examination.  The 
representative was unable to contact the veteran regarding 
whether he still desired a DRO hearing, so it was agreed that 
the DRO would issue an August 2006 supplemental statement of 
the case reflecting the continued denial.  If the veteran 
still desired a DRO hearing, they would contact the RO.

In April 2007, the veteran requested a videoconference 
hearing before the Board.   

In June 2007, the veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.

Additionally, in the veteran's November 2005 substantive 
appeal, he raised a claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD.  That issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A preponderance of the medical evidence shows that the 
veteran does not currently meet the diagnostic criteria for 
PTSD under DSM-IV. 

2.  The claim before the Board does not present a question of 
medical complexity or controversy so as to warrant referral 
for an independent medical expert (IME) opinion.


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007). 

2.  The criteria for referral for an IME have not been met.  
38 U.S.C.A. §§ 5107(a), 5109, 7109 (West 2002); 38 C.F.R. §§ 
3.328, 20.901 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
December 2004, February 2005, and in March 2006.  In the 
December 2004 notice letter, the RO advised the veteran of 
VA's responsibilities to notify and assist the veteran in his 
claim, and informed him of what was required to substantiate 
his claim for service connection for PTSD.  This letter asked 
him to submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claim.  The letter informed the veteran what evidence and 
information VA would be obtaining, and asked the veteran to 
send to VA any information in his possession pertaining to 
his claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information and authorization for VA to request such records 
not previously obtained.  The February 2005 letter requested 
additional information from the veteran regarding specific 
stressors that he previously identified.  In addition, the 
March 2006 letter provided the veteran with notice compliant 
with Dingess/Hartman.  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied.
 
The Board notes that the veteran did not receive notice of 
the disability and effective date elements pursuant to 
Dingess/Hartman until after the April 2005 decision, thus the 
Board finds that a timing error has occurred as to these two 
elements.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice of disability rating and effective date 
elements pursuant to Dingess/Hartman was provided to the 
veteran in the March 2006 letter.  Thereafter, the veteran 
and his representative were afforded ample opportunity to 
respond and the claim was fully developed prior to 
readjudication (as reflected in the August 2006 supplemental 
statement of the case) and certification of the claim.  Under 
these circumstances, the Board finds the veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially cured 
the error in the timing of notice".  See Pelegrini, 18 Vet. 
App. at 122- 24, and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Hence, the Board concludes that any defect in the timing of 
the notice constitutes harmless error.  See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical and personnel records, 
VA medical records, and a November 2004 Vet Center Assessment 
have been associated with the claims file.  In addition, he 
was afforded VA PTSD examinations in connection with his 
claim in June 2006 and in August 2006, the latter was 
conducted by a Board of two; reports of which are of record.  
Neither the veteran nor his representative has identified any 
existing pertinent records that need to be obtained. 

The Board also finds that there is no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matter on appeal.  In 
this regard, the Board acknowledges the veteran's 
representative's request during the June 2007 hearing for an 
IME (independent medical examiner's) opinion to determine 
whether the veteran is having PTSD symptoms related to 
Vietnam, based on his symptoms before his daughter's death 
and after his daughter's death, related to verified stressors 
from Vietnam because the psychiatrists at the Togus VAMC only 
relate the veteran's current PTSD symptoms to his daughter's 
death; such that medical controversy is reasonably at issue.  

The law and VA regulations provide that the Board may obtain 
an advisory medical opinion from an independent medical 
expert when, in its opinion, a medical opinion is warranted 
by the medical complexity or controversy involved in the 
appeal.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2006).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  See Bielby v. Brown, 
7 Vet. App. 260, 269 (1994).

The Board finds there is no issue of medical complexity or 
controversy here that would necessitate another examination.  
Both the August 2006 VA examination report with opinion 
(conducted by a Board of two), and the June 2006 VA opinion 
that was previously of record, indicate that the veteran's 
current symptoms are insufficient to satisfy the avoidance 
criteria under the DSM IV for a diagnosis of PTSD.  In 
addition, the Board notes that while the November 2004 Vet 
Center assessment is favorable to the veteran, it does not 
provide sufficient analysis and is not based upon a verified 
stressor.  The mere fact that the weight of the objective 
medical evidence is unfavorable does not create an issue of 
complexity or controversy.  Therefore, the Board finds that 
the medical evidence is sufficient for a decision on the 
veteran's claim.  Accordingly, there is not reason delay this 
case further to seek an IME opinion.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)



II.  Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. 3.304(f). 

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a) (2007), 
which incorporates the provisions of the Fourth Edition of  
the American Psychiatric Association's Diagnostic and  
Statistical Manual of Mental Disorders (DSM-IV).  
[Parenthetically, the Board notes that a recent amendment to 
38 C.F.R. § 3.304(f), effective May 7, 2002, which pertains 
to evidence necessary to establish a stressor based on 
personal assault, does not change the three criteria noted 
above. See 67 Fed. Reg. 0330-10332 (March 7, 2002).] 

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the claim for service 
connection must be denied because the weight of the competent 
evidence establishes that the diagnostic criteria for PTSD 
are not met. 

A November 2004 Vet Center assessment record reflects that 
the veteran complained of flashbacks, intrusive thoughts, 
depression, irritability, night sweats, nightmares and 
isolation.  The examiner noted that critical issues raised 
included isolation, depression, intrusive thoughts, disturbed 
sleep, psychic numbing, hypervigilance, hyperstartle, and a 
past history of alcohol abuse as a numbing agent.  The 
veteran reported that he arrived in the Republic of Vietnam 
in February 1966 and was assigned to H&S Company, 26th 
Marines.  His primary duty was a gunner on a 106 mounted on a 
mule.  He also participated in ambushes, patrols, and 
perimeter guard duty.  He described his stressors as follows:  
witnessing Marines tripping a mine resulting in death and 
injuries; seeing numerous bodies that villagers had stacked 
near a gate after a fire fight - to include women and 
children; seeing numerous mutilated bodies; and having had 
his close friend killed by another Marine.  Based on a 
structured interview and the veteran reports, the counseling 
therapist found that the veteran was positive for aspects of 
trauma that meet the DSM IV for PTSD; the events involved 
actual or threatened death or serious injury to self or 
others.  The counselor stated that the veteran's response 
involved intense fear, helplessness, or horror.  The veteran 
was noted to re-experience these events in recurrent and 
distressing recollections of the events; feeling as though 
they were recurring, producing intense psychological and 
physiological distress at exposure to internal and external 
cues related to these events.  The counselor stated that the 
veteran shows symptoms of avoidance of stimuli associated 
with trauma and numbing of general responsiveness, not 
present before the trauma, in items listed in Section C, DSM-
IV, for PTSD, including restricted range of affect and sense 
of foreshortened future.  Also, he has shown increased 
arousal not present before the trauma, sleep disruption, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, exaggerated startle response, feeling of 
detachment from others, and a loss of interest or 
participation in previously enjoyed activities.  Duration of 
these symptoms has been longer than one month.  He also 
experiences depressive symptoms of sleep disturbances, 
extreme anxiety, and tremendous survival guilty. He has no 
history of suicidal or homicidal behavior.  Diagnostic 
impressions were PTSD with depressive traits, chronic.  

In December 2005, the veteran's stressor that a friend he was 
stationed with in Vietnam was killed by another Marine was 
verified.  

The veteran underwent a June 2006 VA examination.  The report 
reflects that the VA examiner was aware that for this 
evaluation PTSD could be diagnosed based solely on the one 
verified stressor.  A complete review of the veteran's claims 
file was noted.  The veteran complained of night sweats and 
social isolation.  His wife reported that he did not show 
much emotion and that he stayed away from watching and 
reading news about Iraq because it upset him.  The veteran 
reported the onset of these symptoms to a period after his 
return from Vietnam; however, he noted that they subsided for 
a period of time.  It was noted that three years ago these 
symptoms came back following the death of his daughter from 
complications of diabetes.  The veteran stated that he began 
to drink more while in service.  When asked about the death 
of his friend, the veteran reported that he was out on patrol 
and overheard the news on the radio.  He reported feeling 
helpless and angry.  After service, the veteran reported 
having an alcohol problem until about 1980 when he stopped 
drinking because of his job in law enforcement.  In December 
2004, he retired from police work after about 20 years in 
that business.  He had received an associate's degree in law 
enforcement in the mid-1970s.  He has been married three 
times.  He describes his current marital relationship as 
"livable" and stated that he is not an affectionate kind of 
guy.  He has been in outpatient therapy for about four or 
five sessions at a local veteran's center.  On examination, 
the veteran was found to be alert and oriented and casually 
dressed.  His mood was depressed, however his speech was 
clear and goal-directed.  He denied hallucinations and 
suicidal/homicidal ideations.  His attention and 
concentration were good, and memory, common knowledge, and 
judgment were fair.  He slept about 8 hours per night, with 
awakening due to mind racing.  The diagnosis was adjustment 
disorder with mixed anxiety and depressed mood, chronic with 
some combat-related intrusions.  In his summary discussion, 
the VA examiner specifically concluded that the veteran 
"does not meet the DSM-IV criteria for PTSD."  The examiner 
instead found that the veteran's condition was more 
consistent with a diagnosis of an adjustment disorder with 
mixed anxiety and depression.  He stated that it appeared 
that the death of his daughter about three years ago was the 
incident that may have triggered some of the Vietnam-related 
memories associated to the death of his friend.  

In August 2006, the veteran underwent an additional PTSD 
examination, by a Board of two doctors (one of which was a 
psychiatrist).  The purposes of the examination were to 
ensure that the veteran's verified stressor was considered 
and to resolve any conflicts in the veteran's diagnoses.  The 
veteran reported that he currently lives with his wife, with 
whom he gets along.  He winters in Florida.  He plays golf 
and then may play poker with some of those same people.  He 
finds support going to church and he says he is a "sociable 
guy."  He also enjoys periods of times in which he likes to 
be alone.  The examiners noted that they conducted a clinical 
interview of the veteran and provided him a mental status 
examination.  They noted that they reviewed his claims file 
including prior examination findings and records from the Vet 
Center.  The examiners related the veteran's pre-military and 
military history (including reported stressors).  They noted 
the veteran's education, work experience, and family/social 
situation after service.  They recounted his psychiatric 
history as well.  On mental status examination, the veteran 
was found to be well-groomed and sociable.  He spoke 
coherently and exhibited no unusual thought content.  There 
was no evidence of hallucinations or delusions.  His affect 
appeared wide range and congruent with the content of his 
speech.  When asked if he felt he was depressed, he said that 
the thinks he may have been in the past when he lost his 
daughter four years ago.  The veteran noted that was when 
"things went bad again."  The veteran said it reawakened 
some of the memories from Vietnam and the loss of someone he 
called his friend in Vietnam.  He did not think of himself as 
currently depressed.  It has been four years since his 
daughter's death and some of his bereavement issues have 
progressed.  He denied problems with anger or any desire to 
hurt anyone.  He does not report any symptoms consistent with 
panic attack and does not perceive himself as anxious unless 
there are stressors.  When asked about his PTSD related 
symptoms, the veteran reported intrusive memories of his 
friend he lost in Vietnam.  He did not report nightmares or 
bad dreams.  He does not sleep as well and there are 
occasions he wakes up sweating with no recall of what he was 
dreaming about.  He is somewhat reactive to news in Iraq, but 
still persists with it and still stays connected to some of 
the news.  This can remind him of some of the situations that 
seem unjust, such as the untimely death of his daughter.  The 
VA examiners commented that none of this is in dispute 
between any of the findings of the examiners who have seen 
the veteran previously.  The veteran does meet that criteria 
(referring to intrusive memories).  He also meets the 
criteria for arousal with some hypervigilance and some 
concentration difficulties and sleep disturbance.  The one 
criteria in dispute is the avoidance behaviors.  In asking 
the veteran more specifically about avoidance behavior 
pertaining to the event in Vietnam where his friend was 
killed, the examiners opined that the veteran does not meet 
the full criteria of avoidance behavior.  He is not 
experiencing emotional numbing.  He is very much connecting 
in a feeling sense to significant people in his life, he does 
not have a sense of foreshortened future related to that 
event in Vietnam.  He does not avoid significant activities 
in life, i.e. he has friends, he socializes, he plays golf, 
and does other activities in connection with other people.  
In general, he stays connected in important, significant 
activities in his life.  He does not trust people, and that 
certainly has been part of his job as a police office and 
also as working for the state drug unit.  However, he does 
not remain particularly detached or estranged from important 
people in his life.  He does have some difficulty recalling 
certain events in Vietnam, so that one criteria is met.  
However, the range of behaviors that he still exhibits does 
not indicate that there is a major impairment in these 
avoidance categories.  The examiners found that the veteran 
was oriented times three, that his memory for recent events 
was fair, and that he knew some current events.  He was able 
to subtract accurately on eight trials.  The veteran's 
insight and judgment were adequate at this time and his 
memory for recent event was fair.  The diagnosis was 
adjustment disorder with mixed anxiety and depressed mood, 
chronic related to trauma in Vietnam as well as the death of 
his daughter four years ago, not able to parcel out how much 
is due to each- psychosocial stressors including coping with 
some medical problems and combat related intrusions.  In 
summary, the examiners concluded the following:  "[t]he 
veteran does not meet full criteria on the DSM-IV criteria 
for PTSD."  While they noted that the veteran does have 
symptoms related to his combat experiences in Vietnam which 
were reawakened when his daughter died four years ago, they 
specifically found that "[h]e does not have the full range 
of avoidance behaviors necessary to qualify for this 
diagnosis [PTSD]."  

While the November 2004 Vet Center assessment includes a 
diagnosis of PTSD, the Board finds that the greater weight of 
the evidence indicates that the veteran does not actually 
have a true diagnosis of PTSD under the DSM-IV criteria.  In 
this regard, the June 2006 and August 2006 VA examiners 
specifically examined the veteran for the purpose of 
determining whether the veteran met the criteria for a PTSD 
diagnosis pursuant to the DSM-IV.  In doing so, the June 2006 
VA examiner, taking into consideration the veteran's 
identified stressor, opined that although the veteran had 
several significant symptoms of PTSD, he did not meet the 
full criteria for a diagnosis of PTSD - specifically the 
avoidance behaviors.  Thereafter, the veteran underwent 
examination in August 2006 by a Board of two doctors, 
specifically to determine whether the veteran had a PTSD 
diagnosis under the DSM-IV based on the verified stressor, 
and to address whether the veteran met the criteria for 
avoidance behavior.  These examiners had the same opinion as 
the June 2006 examiner for similar reasons, as noted above.  
In contrast, the Vet Center record that diagnosed the veteran 
with PTSD did not show how the veteran meets the criteria for 
a diagnosis for PTSD under DSM-IV and, furthermore, at that 
time there was no verified stressor.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence).   

Therefore, the Board finds the June and August 2006 VA 
examiner's reports, based on both an examination of the 
veteran and a thorough review of his medical history along 
with a very detailed rationale for the basis of their 
findings, to be of greater probative value than the November 
2004 Vet Center's Assessment.  Accordingly, the preponderance 
of the evidence is against the veteran's claim, and service 
connection for PTSD must be denied.  See Hayes v. Brown, 5 
Vet.  App. 60, 69-70 (1993) (it is the responsibility of the 
Board  to assess the credibility and weight to be given the  
evidence) (citing Wood v. Derwinski,  1 Vet. App. 190, 192-93  
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

As the competent and probative medical evidence on the 
question of psychiatric diagnosis establishes that the 
veteran does not meet the diagnostic criteria for PTSD, the 
Board finds that a critical element to establish service 
connection for such disorder is lacking, and that discussion 
of the remaining criteria of 38 C.F.R. § 3.304(f) simply is 
not necessary.

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, as has been discussed above the Board finds that the 
preponderance of the competent medical evidence supports the 
conclusion that the veteran's psychiatric symptoms do not 
meet the diagnostic criteria for PTSD under DSM-IV.  
Accordingly, the Board must conclude that the criteria for 
service connection for PTSD are not met, and that the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


